[Cite as State v. Ricks, 2012-Ohio-1645.]



                      Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 97369



                                       STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                            LONELL RICKS
                                                      DEFENDANT-APPELLANT



                                             JUDGMENT:
                                              AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-545975

        BEFORE: Stewart, J., Blackmon, A.J., and Jones, J.

        RELEASED AND JOURNALIZED:                     April 12, 2012
ATTORNEY FOR APPELLANT

Robert A. Gaffney
Gaffney Law Offices, LLC
75 Public Square, Suite 714
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: James M. Rice
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 9th Floor
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} The court found defendant-appellant Lonell Ricks guilty of compelling

prostitution in violation of R.C. 2907.21(A)(2). That section prohibits anyone from

soliciting a minor to engage in sexual activity for hire. The sole question presented in

this appeal is whether an offer of cash to lick the victim’s body constituted an act of

sexual activity for purposes of the statute. We find that it does and affirm the conviction.

       {¶2} R.C. 2907.21(A)(2) states that no person shall knowingly “[i]nduce, procure,

encourage, solicit, request, or otherwise facilitate * * * [a] minor to engage in sexual

activity for hire, whether or not the offender knows the age of the minor[.]” The term

“sexual activity” is defined in R.C. 2907.01(C) to encompass both “sexual conduct” and

“sexual contact.” As relevant here, sexual contact means “any touching of an erogenous

zone of another, including without limitation the thigh, genitals, buttock, pubic region, or,

if the person is a female, a breast, for the purpose of sexually arousing or gratifying either

person.” R.C. 2907.01(B).

       {¶3} The 17-year-old victim testified that Ricks approached her in a shopping mall

and told her that he would “give me $500 or $600 if he could lick my body.” She

refused the offer. Ricks became annoyed and persisted in telling her that “it would be

fun and that he kept saying that he would give [the victim] $500, $600[.]” Eventually,

Ricks told the victim that he was going home to take a shower and that he would return.
The victim then alerted a police officer to what transpired. She was told that if he

returned, she should seek police assistance.

       {¶4} Ricks returned to the mall later that day. He again questioned the victim as

to whether she would leave with him. She told him that she would go with him and

suggested they take the rapid transit because she knew there were police officers at the

rapid station. When they arrived at the rapid transit station, she alerted a police officer

who then detained Ricks.

       {¶5} We determine whether the evidence is sufficient to sustain a verdict by

examining the evidence in the light most favorable to the prosecution and determining

whether any rational trier of fact could have found that the prosecution proved the

essential elements of the crime beyond a reasonable doubt. State v. Yarbrough, 95 Ohio

St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, at ¶ 78, quoting Jackson v. Virginia, 443

U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).

       {¶6} The court heard sufficient evidence from which it concluded that Ricks’s

offer to lick the victim’s “body” included erogenous zones and thus fell within the

definition of “sexual activity.” Ricks’s persistence in offering the victim money and his

statement that he was going home to shower before coming back reasonably implied that

he was seeking a sexual encounter with her. Ricks argues his offer to lick the victim’s

body was too vague to encompass her erogenous zones, but the court could reasonably

reject that argument. Ricks said that he wanted to lick the victim’s “body,” a term that

the court could reasonably find encompassed her erogenous zones, particularly given the
sexual nature of Ricks’s discourse with the victim and the amount of money he was

offering. Put differently, it would have been unreasonable for the court to find on the

evidence that Ricks was offering to pay $500 to lick non-erogenous zones. The court

had no reason to think that Ricks was somehow going to limit himself to licking

non-erogenous zones, so it reasonably concluded from the evidence that Ricks’s offer of

cash for the opportunity to lick the entirety of the victim’s “body” was an attempt to

engage in sexual activity for hire.1

       {¶7} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas                 to carry this judgment into execution.               The

defendant’s conviction having been affirmed, any bail pending appeal is terminated.

Case remanded to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




        Ricks also argues that the court’s judgment of conviction is against the manifest weight of the
       1


evidence, but fails to make a separate argument, choosing instead to base his argument on the reasons
given in support of his argument that the conviction was unsupported by sufficient evidence. This
does not comply with an appellant’s obligation to separately argue each assignment of error. See
App.R. 12(A)(2); State v. Judd, 8th Dist. No. 89278, 2007-Ohio-6811, ¶ 46.
MELODY J. STEWART, JUDGE

PATRICIA ANN BLACKMON, A.J., and
LARRY A. JONES, SR., J., CONCUR